Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			   	 DETAILED ACTION
1.	This is in response to application filed on July 20, 2021 in which claim 1-15 are presented for examination.
					Status of claims
2.	Claims 1-15 are pending, of which claims 1, 14 and 15 are in independent form. 

Allowable Subject Matter
3,	Claims 7-8 and 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-6 and 14-15 rejected under 35 U.S.C 103 as being unpatentable over Hotelling et al. (US PG Pub 2006/0161870) published on July 20, 2006 in view of Kim (US PG Pub 2016/0154494) published on June 02, 2016.

	As per claim 1, 14 and 15,  Hotelling teaches A method comprising: at an electronic device in communication with a touch screen: 
while displaying, via the touch screen, a content region in an insertion marker control mode, wherein the content region includes content and an insertion marker within a portion of the content in the content region(fig 13A-B shows list of songs(content) and selected song on the display, as taught by  Hotelling): 
displaying, via the touch screen, an additional representation of the portion of the content that includes the insertion marker(fig 10, 12, 13A-C and 14B Para[0119-0122] discloses scroll wheel being displayed when the finger is above the touch screen, as taught by Hotelling); and 
forgoing displaying the additional representation of the portion of the content that includes the insertion marker(fig 10, 12, 13A-C and 14B Para[0119-0122] discloses scroll wheel is not visible when the finger is above or within certain proximity of the touch screen, as taught by Hotelling);.
	Hotelling teaches a finger or stylus is detected above and spaced away from the display but does not explicitly teach in accordance with a determination that a contact detected via the touch screen is within a threshold distance of the insertion marker,
in accordance with a determination that the contact detected via the touch screen is not within the threshold distance of the insertion marker,
	On the other hand, Kim teaches in accordance with a determination that a contact detected via the touch screen is within a threshold distance of the insertion marker(fig 8A-C Para[0143-0145] finger crossing the thresh hold distance from the reference surface, as taught by Kim),
in accordance with a determination that the contact detected via the touch screen is not within the threshold distance of the insertion marker(fig 8A-C Para[0143-0145] finger is not within the thresh hold distance from the reference surface, as taught by Kim),
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hotelling invention with the teaching of Kim because doing so would result in increased efficiency by displaying content on a display of the electronic device based on the acquired distance of a finger.

	As per claim 2, the combination of Hotelling and Kim teaches, further comprising: before the content region is in the insertion marker control mode: 
	displaying, via the touch screen, the content region that includes the content and the insertion marker (fig 13A-D e.g. 538, as taught by Hotelling); and 
while displaying the content region, detecting, via the touch screen, touchdown of the contact at a respective location in the content region(fig 9 Para[0099] touch input on the display, as taught by Hotelling); and 
in response to detecting the touchdown of the contact at the respective location: 
in accordance with a determination that the contact satisfies one or more criteria, including a criterion that is satisfied when the respective location corresponds to a location of the insertion marker in the content region, initiating the insertion marker control mode for the content region(Para[0099-116], as taught by Hohtelling).

	As per claim 3, the combination of Hotelling and Kim teaches further comprising: before the content region is in the insertion marker control mode: 
	displaying, via the touch screen, the content region that includes the content and the insertion marker (fig 13A-D e.g. 538, as taught by Hotelling); and 
	while displaying the content region, detecting, via the touch screen, touchdown of the contact at a respective location in the content region(fig 9 Para[0099] touch input on the display, as taught by Hotelling); and 
	in response to detecting the touchdown of the contact at the respective location: 
	in accordance with a determination that the contact satisfies one or more criteria, including a criterion that is satisfied when the respective location is in a respective portion of the content that does not include the insertion marker: 
	moving the insertion marker to a location in the content region corresponding to the respective location(Para[0132-0134] fig 17D-F scroll wheel moves to the finger location, as taught by Hotelling); and 
	initiating the insertion marker control mode for the content region(Para[0132-0134] fig 17D-F scroll wheel moves to the finger location and allows scrolling operation corresponding to the scroll wheel, as taught by Hotelling);.

	As per claim 4, the combination of Hotelling and Kim teaches wherein the additional representation of the portion of the content that includes the insertion marker is displayed at a predefined relative position with respect to the insertion marker(fig 13A-D and 17D-F, as taught by Hotelling).

	As per claim 5, the combination of Hotelling and Kim teaches further comprising: while displaying the additional representation of the portion of the content that includes the insertion marker, detecting, via the touch screen, movement of the contact in a respective direction away from the additional representation of the portion of the content that includes the insertion marker(fig 17G-I Para[0134-0135] e.g. selecting box 690, as taught by Hotelling); and 
in response to detecting the movement of the contact in the respective direction, initiating a process to cease display of the additional representation, wherein the process is controlled in accordance with the movement of the contact in the respective direction(fig 17G-I Para[0134-0135] e.g. selecting box 690.  Keyboard is displayed based on input and the scroll wheel 672 not being displayed on the display, as taught by Hotelling);.


	As per claim 6, the combination of Hotelling and Kim teaches, further comprising: in response to detecting the movement of the contact in the respective direction, maintaining a location of the insertion marker in the portion of the content while the contact is moving in the respective direction (fig 15A-C e.g. scroll wheel stay at the same position while the finger changes position, as taught by Hotelling).

3.	Claims 9-11 rejected under 35 U.S.C 103 as being unpatentable over Hotelling et al. (US PG Pub 2006/0161870) published on July 20, 2006 in view of Kim (US PG Pub 2016/0154494) published on June 02, 2016 in further view of Rogers(US PG Pub 2010/0122194) published on May 13, 2010.
	As per claim 9, the combination of Hotelling and Kim does not explicitly teach further comprising: after initiating the process to cease display of the additional representation of the portion of the content and after ceasing display of the additional representation of the portion of the content, detecting, via the touch screen, additional movement of the contact in the respective direction; and in response to detecting the additional movement of the contact in the respective direction, moving the insertion marker within the content in accordance with the movement of the contact in the respective direction.
	On the other hand, Rogers teaches further comprising: after initiating the process to cease display of the additional representation of the portion of the content and after ceasing display of the additional representation of the portion of the content, detecting, via the touch screen, additional movement of the contact in the respective direction (Para[0039-0041] menu icon disappears based on movement of the user input, as taught by Rogers); and in response to detecting the additional movement of the contact in the respective direction, moving the insertion marker within the content in accordance with the movement of the contact in the respective direction(fig 10-15 content selection changes corresponding to the movement of the input, as taught by Rogers);.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hotelling invention with the teaching of Rogers because doing so would result in increased efficiency by allowing a user to cause the pop-up menu icons to go away simply by moving the selection a certain distance, after which the selection can repositioned and dropped without inadvertently activating an undesired menu.

	As per claim 10, the combination of Hotelling and Kim teaches further comprising: after initiating the process to cease display of the additional representation of the portion of the content and after ceasing display of the additional representation of the portion of the content, detecting, via the touch screen, additional movement of the contact in the respective direction(Para[0039-0041] menu icon disappears based on movement of the user input, as taught by Rogers); and in response to detecting the additional movement of the contact in the respective direction, forgoing moving the insertion marker in accordance with the movement of the contact in the respective direction(fig 15A-C, as taught by HOtelling).
	As per claim 11, the combination of Hotelling, Rogers and Kim teaches, further comprising: 
while displaying the additional representation of the portion of the content that includes the insertion marker, detecting, via the touch screen, movement of the contact in a respective direction towards the additional representation of the portion of the content that includes the insertion marker (Para[0040-0045], as taught by Rogers); and
in response to detecting the movement of the contact in the respective direction: 
moving the insertion marker from the portion of the content to a second portion of the content in the content region in accordance with the movement of the contact in the respective direction(fig 13A-H and 15A-H, as taught by Hotelling); and updating the additional representation to be a representation of the second portion of the content that includes the insertion marker(fig 13A-H and 15A-H object highlighting changes based on change in scroll position, as taught by Hotelling).

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Saturday, September 10, 2022